Citation Nr: 9922006	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.




ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

The appellant served on active duty from November 1976 to 
October 1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 administrative 
decision of the RO.  

In January 1998, the Board remanded the case for additional 
development.  


FINDINGS OF FACT

1.  The appellant enlisted in the United States Navy in 
November 1976 and received a bad conduct discharge in October 
1981.  

2.  The appellant was convicted by a special court-martial on 
April 5, 1979, of being absent without authority from October 
9 to 12, October 30 to November 3, and November 3 to 6, 1978; 
two specifications of disrespect of an officer; three 
specifications of disobeying a lawful order from a superior 
commissioned officer; and two specifications of disobeying a 
lawful order by his superior.  



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  10 U.S.C.A. §§ 101(22), (24), 701(a), 
(e), 876a (West 1983 & Supp. 1999); 38 U.S.C.A. §§ 101(2), 
5303 (West 1991); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the appellant's service records shows that he 
enlisted in the United States Navy in November 1976 for a 
period of four years.  The appellant failed to obey a lawful 
order to comply with a Class "A" liberty risk by not 
turning in his ID card on May 22, 1978.  He was absent 
without authority from 0715 to 0920 and failed to go to his 
appointed place of duty on May 27, 1978.  On May 28, 1978, he 
failed to obey a lawful order of a second class petty 
officer, failed to go to his appointed place of duty, and 
failed to obey a lawful order from a commissioned officer.  
On June 18, 1978, he assaulted another sailor by kicking him 
in the throat with a steel-toed boot.  On June 25, 1978, he 
assaulted a superior petty officer by kicking him in the side 
and right side of the head.  On July 6 and July 10, 1978, he 
failed to go to his place of duty.  Twice on July 6, 1978, he 
disobeyed a lawful order from a superior petty officer.  

He was absent without authority from the USS Enterprise on 
October 9, 1978, and surrendered on board on October 12, 
1978.  He was absent without authority from the USS 
Enterprise on October 30, 1978, and surrendered on board on 
November 3, 1978.  He was absent without authority from the 
USS Enterprise on November 3, 1978, and surrendered on board 
on November 6, 1978.  

He was convicted by a special court-martial on April 5, 1979, 
of being absent without authority from October 9 to 12, 
October 30 to November 3, and November 3 to 6, 1978; two 
specifications of disrespect of an officer; three 
specifications of disobeying a lawful order from a superior 
commissioned officer; and two specifications of disobeying a 
lawful order by his superior.  

His sentence included that of a bad conduct discharge.  He 
was placed on appellate leave in August 1979.  In August 
1980, two of the specifications of which the appellant was 
found guilty were set aside; the remaining findings of guilty 
were affirmed.  Effective in October 1981, the appellant was 
discharged from service with a bad conduct discharge.

In December 1994, the Department of the Navy, Naval Discharge 
Review Board concluded that the appellant's bad conduct 
discharge was proper as issued and that no change was 
warranted.  

In a December 1995 Administrative Decision, the RO determined 
that the appellant's discharge occurred as the result of 
willful and persistent misconduct.  As a result, it was 
concluded that the bad conduct discharge was considered to be 
a discharge under dishonorable conditions for VA purposes and 
a bar to VA benefits.

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  A discharge or release 
for certain offenses, including willful and persistent 
misconduct, is considered to have been under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(4).  An exception is 
provided under that regulation if the discharge was because 
of a minor offense and service was otherwise honest, faithful 
and meritorious.  Additionally, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
caused the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.  

The appellant, in essence, asserts that the RO erroneously 
concluded that his offenses were persistent and willful.  

The Board concludes that the bad conduct discharge was the 
result of willful and persistent misconduct.  The record 
clearly shows that the appellant's offenses occurred in a 
relatively short period of time and were the type of offenses 
that precluded the appellant from performing his military 
duties, and he was convicted of most of the offenses.  The 
appellant has offered nothing to support any contention that 
the offenses should be considered "minor."  Indeed, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") has held that unauthorized 
absence is the type of offense that would interfere with and 
preclude the performance of an appellant's military duties 
and thus can not constitute a minor offense.  See Cropper v. 
Brown, 6 Vet. App. 450, 452-453 (1994).  The evidence clearly 
shows a pattern of behavior that constituted willful and 
persistent misconduct prior to the special court martial in 
April 1979.  The appellant has submitted no argument that his 
misconduct is such that his service would be considered the 
honest, faithful and meritorious service that VA benefits are 
intended to reward.  

The record shows that, following the special court-martial, 
the appellant was approved for "appellate leave" effective 
from August 1979. He was discharged from the Navy in October 
1981.  An accused who has been sentenced by a court-martial 
may be required to take leave pending completion of action 
under that subchapter if the sentence includes an unsuspended 
dishonorable or bad-conduct discharge.  10 U.S.C.A. § 876a.  
The appellate leave period, however, does not constitute 
active service.  Leave authorized pursuant to 10 U.S.C.A. § 
701(a) excludes periods of leave required to be taken under 
Title 10 Section 876a.  10 U.S.C.A. § 701(a)(4).  Such leave 
is not considered to be active service.  10 U.S.C.A. § 
701(e).  Active service is defined as service on active duty.  
10 U.S.C.A. § 101(24).  Active duty is defined as full-time 
duty in the active military service of the United States.  10 
U.S.C.A. § 101 (22).  The Board has considered the 
contentions of the appellant.  However, the law clearly 
provides that the period of appellate leave is not leave 
which constitutes active service.  As the appellant was not 
on active service during the period of appellate leave, he 
was not serving on active duty from August 1979 to the time 
of discharge in October 1981.  Therefore, his conduct during 
that period is not relevant to the determination at issue. 

The appellant has not specifically asserted that he was 
insane at the time of the commission of the offenses, 
although he did allege that he had a mental disorder in 
service.  As noted hereinabove, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  The 
Court has held that, under the insanity exception, both the 
acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  The service medical records do not show that the 
appellant was insane at the time of the conduct leading to 
his bad conduct discharge.  Indeed, although the appellant 
was identified as having a passive-aggressive personality, it 
was reported that he had no other psychiatric diagnosis.  
Thus, the Board finds that the appellant was not insane at 
the time of misconduct.  

The Board concludes that the appellant's conduct during 
service clearly constituted willful and persistent 
misconduct.  There is no evidence of insanity at the time of 
the misconduct.  Therefore, the appellant's discharge must be 
considered as having been under dishonorable conditions and 
is a bar to VA benefits.  



ORDER

As the character of the appellant's discharge from service is 
a bar to VA benefits discharge, the appeal is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

